                            Case 3:18-cv-02070-KAD Document 21 Filed 12/28/18 Page 1 of 1
                                                                                                                        Civil- (Dec-2008)
                                                               HONORABLE:            Kari A. Dooley
                                    DEPUTY CLERK Kristen Gould               RPTR/ECRO/TAPE BCT Reporting
       TOTAL TIME:                   hours 44    minutes
                                       DATE:  12/28/2018     START TIME: 10:01am        END TIME: 10:45am
                                                          LUNCH RECESS         FROM:            TO:
                                                  RECESS (if more than ½ hr)   FROM:            TO:

       CIVIL NO.             3:18-cv-02070-KAD



                                 Kevin Ollie                                              Todd Steigman, Jacques Parenteau,
                                                                                                   Plaintiff’s Counsel William Madsen
                                       vs
                              University of Connecticut                                   Gabriel Jiran, Christopher Engler
                                                                                                   Defendant’s Counsel

                                                 COURTROOM MINUTES- CIVIL

                              Motion hearing                       ✔ Show Cause Hearing

                               Evidentiary Hearing                      Judgment Debtor Exam
                               Miscellaneous Hearing

           .....#          Motion                                                             granted      denied       advisement
            .....#         Motion                                                             granted       denied       advisement
            .....#         Motion                                                             granted       denied       advisement
            .....#         Motion                                                             granted       denied      advisement
            .....#         Motion                                                             granted      denied       advisement
           .....#          Motion                                                             granted      denied       advisement
           .....#          Motion                                                             granted      denied       advisement
           .....           Oral Motion                                                        granted      denied       advisement
           .....           Oral Motion                                                        granted       denied       advisement
           .....           Oral Motion                                                        granted      denied       advisement
          .....            Oral Motion                                                        granted      denied        advisement
           .....              Briefs(s) due                   Proposed Findings due                     Response due
          .............                                                                                         filed   docketed
          .............                                                                                         filed    docketed
          .............                                                                                         filed    docketed
          .............                                                                                         filed    docketed
           .............                                                                                        filed    docketed
           .............                                                                                        filed    docketed
           ............                           Hearing continued until                                  at

Notes: Objections to the motion to dismiss are due on or before 01/14/2019. A reply is due on or before 01/18/2019. A hearing on the
       motion is scheduled for 01/25/2019 at 10:00am.
